Wood, J. This appeal was from an order of the chancery court approving and confirming a report of its commissioner whom it appointed to make the sale upon decree of foreclosure. The court directed that the commissioner make a deed to the purchaser named in said report upon his complying with the terms of his purchase, and present it to the court for its action thereon, and concludes as follows: “And it is further ordered by the court that the commissioner pay all costs and taxes now due on said land out of the purchase money.” The order here appealed from is not final, because t does not adjudicate that any taxes at that time were due and fix the amount thereof and render judgment for the same. The appeal therefore is premature, as there was no final judgment or order fixing the amount of the taxes, if any, to be paid. See Davis v. Hale, 114 Ark. 426, and other cases in First Crawford’s Digest, p. 130, Appeal and Error, sec. 22. Furthermore, the order as to the payment of the taxes stands on the same basis as an order for the payment of costs. A party who conceived himself aggrieved by snob order must move the court to correct the same .before he has any standing in this court. Section 1233 of Kirby’s Digest provides: “A judgment of final order shall not be reversed for an error which can be corrected on motion in inferior courts until such motion has been made there and overruled. See Boone County Bank v. Byrum, 68 Ark. 71; Shinn v. State, 93 Ark. 290. The appeal is, therefore, dismissed.